 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON




 4                      UNITED STATES DISTRICT COURT Nov 14, 2018
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C


 5
     CITY OF SPOKANE, a Washington a           No. 2:15-CV-00201-SMJ
 6   municipal corporation located in the
     County of Spokane, State of               ORDER ADOPTING STIPULATED
 7   Washington,                               PROTECTIVE ORDER

 8                            Plaintiff,

 9               v.

10   MONSANTO COMPANY; SOLUTIA
     INC.; PHARMACIA CORPORATION,
11   also known as Pharmacia LLC; and
     DOES 1 THROUGH 100,
12
                              Defendants.
13

14         IT IS HEREBY ORDERED: The parties’ Stipulated Motion to Enter

15   Protective Order, ECF No. 253, and related motion to expedite, ECF No. 254, are

16   GRANTED. Pursuant to Federal Rule of Civil Procedure 26(c) and the parties’

17   stipulation, the parties’ proposed Stipulated Protective Order, ECF No. 253-1, is

18   APPROVED and INCORPORATED in this Order by reference.

19   //

20   //



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
 1   IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel.

 3         DATED this 14th day of November 2018.

 4

 5                      SALVADOR MENDOZA, JR.
                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
